Citation Nr: 1243738	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which determined that new and material evidence sufficient to reopen the Veteran's claim had not been received.  

The Board observes that the Veteran previously requested the opportunity to testify at a hearing before a Decision Review Officer at the RO, and was scheduled to appear in February 2011.  A review of the record shows that the hearing did not take place; however, there is a February 2011 DRO Conference Report of record which reflects a summary of the discussion to include the Veteran's contentions. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that he entered active military service with hypertension and had the condition at discharge.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veterans Claims Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  This includes the duty to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  

In this case, while the claims folder contains the Veteran's September 1954 service separation examination report, there is no enlistment examination report or other service treatment reports of record showing that the Veteran was diagnosed with, or treated for hypertension.  Moreover, it appears that the RO only made one attempt to secure the Veteran's service treatment records (see request, July 2009).  

Where VA has constructive and actual knowledge of the existence of potentially pertinent reports in the possession of a Federal agency, an attempt to obtain those reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  As records in the possession of a Federal agency are deemed to be constructively of record, they must be obtained.  Id.  The United States Court of Appeals for Veterans Claims ("Court") has held that the VA has a statutory duty to assist the Veteran in obtaining military records.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that the duty to assist is heightened when the service treatment records are unavailable and includes an obligation to search alternative forms of medical records which support the veteran's case.  Accordingly, as it does not appear that a thorough search for the Veteran's available service treatment records was actually completed, a remand is necessary to allow the RO/AMC to complete its search for records and to prepare a detailed report of the efforts undertaken to locate such records.

In addition, the Board observes that, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, in Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley, supra.  Furthermore, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  In this case, as it appears that the Veteran has never been provided with a letter notifying him of the aforementioned evidentiary requirements, while the case is in remand status, the Veteran must be provided such notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be sent a VCAA notice letter informing him that, as there is a possibility that his service treatment records cannot be located, he is to submit any other forms of evidence, such as lay testimony, available to him.  The Veteran should be provided a reasonable time to respond.  Any information received should be associated with the claims folder.   

2.  The RO/AMC should submit another request to the National Personnel Records Center ("NPRC") as well as any other appropriate service entity, to include military hospitals, if warranted) and request that a search be made for the Veteran's service treatment records, to specifically include any service enlistment examination reports, for the period September 1952 through August 1954.  Any material produced by the requested search should be incorporated into the record.  

3.  Following completion of the above, if no records are located, prepare a detailed memorandum, listing all efforts undertaken to locate the Veteran's service treatment records and associate with the claims folder.  If, however, additional records are located, the RO/AMC should review the records and take whatever other appropriate development of the claim, is deemed necessary, to include a new VA examination or addendum report, if warranted.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

